Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains several instances of using the term “including” between recitations of a broad genus and several species (e.g. “(meth)acryloyl group-containing bifunctional reactive monomers including diethylene glycol di(meth)acrylate…”). The phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites “polymers (oligomers and prepolymers) containing one or more of them as constituent monomer”. It is unclear whether only “oligomers and prepolymers” are being required or if the recitation is only an example of the “polymers”. It is unclear whether the “oligomers and prepolymers” limitation is part of the claimed invention.
Claim 1 recites “polymers (oligomers and prepolymers) containing one or more of them as constituent monomer”. It is unclear which preceding genera or species the recitation “them” is referring to. 
Claim Rejections - 35 USC § 103
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus (U.S. Pat. No. 4,380,604) in view of Barkac (US 2005/0249939 A1), Cayton (UV & EB 2004 Technology Expo & Conference), and Bauer (Macromol. Mater. Eng. 2006, 293, 493-498; cited 5/17/2021).
Regarding Claim 1, Neuhaus teaches radiation-hardenable (i.e. active-energy-ray-curable) compositions comprising polyisocyanate containing 2-3 isocyanate groups per molecule and ethylenically-unsaturated partial esters containing hydroxyl groups that are esters of (meth)acrylic acid or mixtures thereof and alkoxylated at least trifunctional alcohol (Abstract; Col. 2, Lines 23-34). Neuhaus teaches examples where partial ester is derived from 2 mol acrylic acid and 1 mol ethoxylated trimethylol propane (3 OH mol functionalities) (Col. 3, Lines 47-51; Example 1), which is seen to produce polyfunctional (meth)acrylate monomers, wherein the polyfunctional (meth)acrylate monomers consist of (meth)acryloyl group containing bifunctional/trifunctional reactive monomers. Neuhaus teaches an embodiment in Example 5 whereby a composition is derived from 174 g diisocyanate and 980 g of partial ester (Col. 8, Lines 44-60), equivalent to roughly 18 pbw diisocyanate per 100 pbw resin. Neuhaus further teaches copolymerizable monomers can be used in admixture, such as N-methylol acrylamide, can be included at 0-70 wt% (Col. 4, Lines 56-63; Col. 5, Lines 23-28 and 52-55). Accordingly, Neuhaus is seen to suggest concentrations that overlap those presently claimed for resin/acrylamide compound and polyisocyanate. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Neuhaus suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Neuhaus. See MPEP 2123.
Neuhaus differs from the subject matter claimed in that a mixture of aluminum oxide nanoparticles and microparticles is not described. Barkac is also directed to coating compositions (Abstract) such as those cured via radiation (¶ 52-54) and acrylate binders (see for instance Example 9). Barkac teaches the inclusion of 0.01-25 wt% particles having an average size between 0.1-50 microns, such as alumina particles, procures greater mar and scratch resistance to the resulting coating (¶ 6, 22-23, 33). Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the microparticles of Barkac into the compositions of Neuhaus because doing so would procure greater mar and scratch resistance to the resulting coating as taught by Barkac.
Barkac teaches nanoparticles having an average particle size of 10-100 nm, such as alumina particles, can also be included (¶ 37-38), but differs from the subject matter claimed in that a particular concentration is not indicated. Cayton teaches the use of surface treated alumina nanoparticles are well known in the art for UV-curable coatings (Abstract; Pages 6-7). Cayton teaches at low loading levels (< 5 wt%), the nanoparticles procure transparent films that exhibit superior scratch resistant properties. It would have been obvious to one of ordinary skill in the art to utilize < 5 wt% of surface treated alumina nanoparticles within the compositions of Neuhaus because doing so would provide transparent films with favorable scratch resistant properties as taught by Cayton. 
Barkac teaches the microparticles and nanoparticles may or may not be surface treated (¶ 21, 37). Bauer is also directed toward the use of nano- and micro-particles within acrylic coating compositions (Abstract; “Experimental Part”). Bauer teaches it was well known in the art that silanes such as methacryloxypropyltrimethoxysilane and vinyltrimethoxysilane are examples of materials that can be used to surface coat alumina nanoparticles for the purpose of achieving enhanced dispersibility and better compatibility between polymer host and filler (“Introduction” at Page 494; “Materials and “Grafting Procedure sections). It would have been obvious to one of ordinary skill in the art to surface coat alumina nanoparticles with either methacryloxypropyltrimethoxysilane or vinyltrimethoxysilane surface coupling agents because doing so would achieve enhanced dispersibility and better compatibility between polymer host and filler as taught by Bauer.
Regarding Claims 4-6, Neuhaus teaches various articles which can be coated with the compositions, such as wood, plastics, and photographic materials such as paper provided with a photographic layer (Col. 7, Lines 23-40). There is no perceivable difference in structure between such articles and the decorative sheets of the claims. Accordingly, such articles are seen to meet the intended use as decorative sheets in the absence of evidence to the contrary. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus (U.S. Pat. No. 4,380,604) in view of Barkac (US 2005/0249939 A1), Cayton (UV & EB 2004 Technology Expo & Conference), Bauer (Macromol. Mater. Eng. 2006, 293, 493-498; cited 5/17/2021), and Shimizu (JP2013-064098A). As the cited JP publication is in a non-English language, the machine-translated version of the application received 5/15/2020 will be cited to.
The discussion regarding Neuhaus, Barkac, Cayton, and Bauer within ¶ 11-15 is incorporated herein by reference.
Regarding Claim 2, Neuhaus differs from the subject matter claimed in that the specific ethanolamine-modified polyether (meth)acrylate is not disclosed. Shimizu is also directed to energy-ray curabe resin composition derived from (meth)acrylate resins and polyisocyanates (Abstract) and notes the use of specific ethanolamine-modified polyether (meth)acrylate allows quick cure rates and coatings excellent in damage resistance, abrasion resistance, contamination/pollution resistance, and bending resistance (¶ 7-8). It would have been obvious to one of ordinary skill in the art to utilize the ethanolamine-modified polyether (meth)acrylates of Shimizu within the compositions of Neuhaus because doing so would provide quick cure rates and coatings excellent in damage resistance, abrasion resistance, contamination/pollution resistance, and bending resistance as taught by Shimizu. 
Shimizu teaches the sum total of (meth)acryloyl groups is 3-9 (¶ 12). Shimizu teaches embodiments where 25 pbw of polyisocyanate is used per 100 pbw of resin (¶ 57). Given Neuhaus further teaches copolymerizable monomers can be used in admixture, such as N-methylol acrylamide, can be included at 0-70 wt% (Col. 4, Lines 56-63; Col. 5, Lines 23-28 and 52-55), the combination of references is seen to suggest concentration rages that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the cited art suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the cited art. See MPEP 2123.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus (U.S. Pat. No. 4,380,604) in view of Barkac (US 2005/0249939 A1), Cayton (UV & EB 2004 Technology Expo & Conference), Bauer (Macromol. Mater. Eng. 2006, 293, 493-498; cited 5/17/2021), and JPS50-59497A as evidenced by Resolution Performance Products (Epikote 828 Information). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Neuhaus, Barkac, Cayton, and Bauer within ¶ 11-15 is incorporated herein by reference.
Regarding Claim 3, Neuhaus differs from the subject matter claimed in that a polyfunctional (meth)acrylate resin having a bisphenol A structure is not described. JPS50-59497A is also directed toward photocurable resin compositions derived from (meth)acrylic compound and polyisocyanate (Pages 1 and 3-4) and notes a ester resin containing both hydroxyl and (meth)acrylic groups obtained via reaction of polyepoxide and (meth)acrylic acid procures quicker curing compared to unsaturated polyester resins (Pages 1-2). It would have been obvious to one of ordinary skill in the art to utilize the resins of JPS50-59497A within the coating compositions of Neuhaus because doing so would provide quick curing times as taught by JPS50-59497A. JPS50-59497A teaches embodiments where the resin is obtained via reacting (meth)acrylic acid with an epoxy compound obtained from bisphenol and epichlorohydrin (Epikote 828) (Page 2). As evidenced by Resolution Performance Products, Epikote 828 is known to be an epoxy resin produced from bisphenol A and epichlorohydrin and thus, the resin of JPS50-59497A is a polyfunctional (meth)acrylate resin having a bisphenol A structure. JPS50-59497A teaches 0.1-1 mol of isocyanate group per 1 mol of hydroxyl group within epoxy resin (Page 3) and teaches isophorone diisocyanate as a suitable diisocyanate (Pages 3 and 5). Given the known molecular weights of say bisphenol A diglycidyl diacrylate (485 g/mol) and isophorone diisocyanate (222 g/mol), such molar ranges are suggestive of weight ratios spanning 5-46 pbw per 100 pbw resin for bisphenol A-type resins. Given Neuhaus further teaches copolymerizable monomers can be used in admixture, such as N-methylol acrylamide, can be included at 0-70 wt% (Col. 4, Lines 56-63; Col. 5, Lines 23-28 and 52-55), the combination of references is seen to suggest concentration rages that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the cited art suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the cited art. See MPEP 2123.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Applicant argues the new limitation within claim 1 distinguishes over the teachings of Neuhaus. This is not found persuasive as the express teachings of Neuhaus is seen to describe “(meth)acryloyl group-containing bifunctional reactive monomers” and/or “(meth)acryloyl group-containing trifunctional reactive monomers”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764